  20-05027-rbk Doc#87 Filed 10/06/20 Entered 10/06/20 13:03:54 Ntc/Hrg AP int ptys Pg 1
                                         of 1
                     UNITED STATES BANKRUPTCY COURT
                            Western District of Texas

                                                               Bankruptcy Case
                                                                               20−50805−rbk
                                                                          No.:
                                                                  Chapter No.: 11
IN RE: KrisJenn Ranch, LLC , Debtor(s)

                                                          Adversary Proceeding
                                                                               20−05027−rbk
                                                                          No.:
                                                                        Judge: Ronald B. King
                                                      Krisjenn Ranch, LLC,
                                                      Krisjenn Ranch, LLC,
                                                      Series Uvalde Ranch,
                                                      Krisjenn Ranch, LLC,
                                                      Series Pipeline Row
                                                      Plaintiff
                                                 v.
                                                      DMA Properties, Inc. et
                                                      al.
                                                      Defendant



                                       NOTICE OF HEARING

PLEASE TAKE NOTICE that a hearing will be held

     at   VIA TELEPHONE: (888)278−0296; AC:9198559

     on   11/2/20 at 02:00 PM

     TELEPHONIC Hearing to Consider and Act Upon the Following: DIAL IN INFORMATION IS AS
     FOLLOWS: (888) 278−0296 Access Code 9198559# IF AN EVIDENTIARY HEARING IS REQUIRED
     PLEASE CONTACT DEANNA CASTLEBERRY @ deanna_castleberry@txwb.uscourts.gov (related
     document(s): 86 Amended Non−Party − TRCG East Texas Pipeline, 1, LLC.'s Motion to Quash Defendant
     DMA Properties and Frank Daniel Moore's Subpoena and Objections Filed by Katrina Angelyn Kershner for
     Defendant TRCG East TX Pipeline LLC. Hearing Scheduled For 11/2/2020 at 2:00 PM at VIA
     TELEPHONE−Conference Dial−In Number: (888)278−0296; Access Code: 9198559 (Castleberry, Deanna)


Dated: 10/6/20
                                                         Barry D. Knight
                                                         Clerk, U. S. Bankruptcy Court




                                                                                         [Hearing Notice (AP)] [NtchrgAPap]
